66 N.J. 151 (1974)
329 A.2d 555
IN THE MATTER OF CHARLES VACCARO, DECEASED.
The Supreme Court of New Jersey.
Argued December 2, 1974.
Decided December 10, 1974.
Miss Prudence H. Bisbee, Deputy Attorney General argued the cause for appellant (Mr. William F. Hyland, Attorney *152 General of New Jersey, attorney; Mr. Stephen Skillman, Assistant Attorney General of counsel).
Mr. George T. Dougherty argued the cause for respondent. (Katz, Bitterman and Dougherty, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division, 131 N.J. Super. 264.
For affirmance  Chief Justice HUGHES, Justices JACOBS, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD and Judge COLLESTER  7.
For reversal  None.